Exhibit 10.1
SANDERSON FARMS, INC.
RESTRICTED STOCK AGREEMENT
(MANAGEMENT EMPLOYEE)
This RESTRICTED STOCK AGREEMENT (this “Agreement”), made and entered into as of
the ___ day of                                     , 20___ (the “Grant Date”),
by and between                                  (the “Participant”) and
Sanderson Farms, Inc. (together with its subsidiaries and affiliates, the
“Company”), sets forth the terms and conditions of a Restricted Stock Award
issued pursuant to the Sanderson Farms, Inc. and Affiliates Stock Incentive
Plan, adopted on February 17, 2005 (the “Plan”) and this Agreement. Any
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Plan.
1. Grant and Vesting of Restricted Stock.
(a) As a reward for past service or in consideration of and as an incentive to
the Participant’s performance of future services on behalf of the Company, and
for no additional consideration, the Company hereby grants to the Participant,
as of the Grant Date,                                    shares of the Company’s
common stock, par value $1.00 per share (the “Restricted Stock”), subject to the
terms and conditions set forth herein and in the Plan. The Restricted Stock is
subject to forfeiture as provided herein and may not be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of by the Participant,
other than by will or by the laws of descent and distribution of the state in
which the Participant resides on the date of his death. The period during which
the Restricted Stock is not vested and is subject to transfer restrictions is
referred to herein as the “Restriction Period.”
(b) Except as otherwise provided in this Agreement or the Plan, the Restricted
Stock shall vest and no longer be subject to forfeiture or any transfer
restrictions hereunder on the tenth anniversary of the Grant Date, so long as
the Participant has remained continuously employed by the Company from the Grant
Date through such date.
(c) In the event of (i) the Participant’s termination of employment with the
Company by reason of death or Disability, (ii) the Participant’s termination of
employment with the Company after his attainment of eligibility for retirement
(as determined by the Board from time to time) or, (iii) a Change in Control,
the Restricted Stock that has not vested shall immediately vest and no longer be
subject to forfeiture or any transfer restrictions hereunder. If the
Participant’s employment with the Company is terminated for any other reason,
voluntarily or involuntarily, prior to the expiration of the Restriction Period,
then the Restricted Stock that has not vested as of the termination date shall
immediately be forfeited, ownership shall be transferred back to the Company and
the Restricted Stock shall become authorized but unissued Shares.
(e) If the Board determines in good faith that the Participant has engaged in
any Detrimental Activity during the period that the Participant is employed by
the Company or during the two-year period following the Participant’s voluntary
termination of employment or his termination by the Company for Cause, then the
Restricted Stock that has not vested as of the date of the Board determination
shall immediately be forfeited, ownership shall be transferred back to the
Company and the Restricted Stock shall become authorized but unissued Shares or,
if the Restricted Stock has already vested, the Participant shall repay to the
Company the fair market value of the Shares as of the Grant Date. For purposes
of this Section 1(e), the parties hereto agree that the fair market value of the
Shares as of the Grant Date is $                     per share.
2. Issuance of Shares.
Certificates representing the Restricted Stock shall be registered in the
Participant’s name (or an appropriate book entry shall be made). Certificates,
if issued, may, at the Company’s option, either be held by the Company in escrow
until the Restriction Period expires or until the restrictions thereon otherwise
lapse and/or be issued to the Participant and registered in the name of the
Participant, bearing an appropriate restrictive legend that refers to this
Agreement and remaining subject to appropriate stop-transfer orders. The
Participant agrees to deliver to the Board, upon request, one or more stock
powers endorsed in blank relating to the Restricted Stock. If and when the
Restricted Stock vests and is no longer subject to forfeiture or transfer
restrictions, unlegended certificates for such Restricted Stock shall be
delivered to the Participant (subject to Section 6 pertaining to the withholding
of taxes and Section 14 pertaining to the Securities Act of 1933, as amended
(the “Securities Act”)); provided, however, that the Board may cause such legend
or legends to be placed on any such certificates as it may deem advisable under
Applicable Law.
3. Rights as a Stockholder.

 



--------------------------------------------------------------------------------



 



Except as otherwise provided in this Agreement or the Plan, during the
Restriction Period the Participant shall have, with respect to the Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the Restricted Stock and the right to receive any dividends or other
distributions with respect thereto.
4. Adjustments.
If any change in corporate capitalization, such as a stock split, reverse stock
split, stock dividend, or any corporate transaction such as a reorganization,
reclassification, merger or consolidation or separation, including a spin-off of
the Company or sale or other disposition by the Company of all or a portion of
its assets, any other change in the Company’s corporate structure, or any
distribution to stockholders (other than a cash dividend) results in the
outstanding Shares, or any securities exchanged therefor or received in their
place, being exchanged for a different number or class of shares or other
securities of the Company, or for shares of stock or other securities of any
other corporation, or new, different or additional shares or other securities of
the Company or of any other corporation being received by the holders of
outstanding Shares, then the shares of Restricted Stock granted pursuant to this
Agreement shall be treated in the same manner as other outstanding Shares of the
Company.
5. Validity of Share Issuance.
The shares of Restricted Stock have been duly authorized by all necessary
corporate action of the Company and are validly issued, fully paid and
non-assessable.
6. Taxes and Withholding.
As soon as practicable on or after the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to this Award of Restricted Stock, the Participant shall
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment of, or the Company may deduct or withhold from any cash or property
payable to the Participant, an amount equal to all federal, state, local and
foreign taxes that are required by Applicable Law to be withheld with respect to
such includible amount. Notwithstanding anything to the contrary contained
herein, the Participant may, if the Company consents, discharge this withholding
obligation by directing the Company to withhold shares of Restricted Stock
having a Fair Market Value on the date that the withholding obligation is
incurred equal to the amount of tax required to be withheld in connection with
such vesting, as determined by the Board.
7. Notices.
Any notice to the Company provided for in this Agreement shall be in writing and
shall be addressed to it in care of its Secretary at its principal executive
offices, and any notice to the Participant shall be addressed to the Participant
at the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.
8. Legal Construction.
(a) Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or this Agreement under any law with respect to which the Plan or this
Agreement is intended to qualify, or would cause compensation deferred under the
Plan to be includible in a Plan participant’s gross income pursuant to
Section 409A(a)(1) of the Internal Revenue Code of 1986, as amended, as
determined by the Board, such provision shall be construed or deemed amended to
conform to Applicable Law or, if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Agreement, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.
(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
(c) Governing Law. To the extent not preempted by federal law, this Agreement
shall be construed in accordance with and governed by the laws of the State of
Mississippi.
9. Incorporation of Plan.
This Agreement and the Restricted Stock Award made pursuant hereto are subject
to, and this Agreement hereby incorporates and makes a part hereof, all terms
and conditions of the Plan that are applicable to Agreements and Awards
generally and to Restricted Stock Awards in particular. The Board has the right
to interpret, construe and administer the Plan, this Agreement and the
Restricted Stock Award made pursuant hereto. All acts, determinations and
decisions of the Board made or taken pursuant to grants of authority

 



--------------------------------------------------------------------------------



 



under the Plan or with respect to any questions arising in connection with the
administration and interpretation of the Plan, including the severability of any
and all of the provisions thereof, shall be in the Board’s sole discretion and
shall be conclusive, final and binding upon all parties, including the Company,
its stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors. The Participant acknowledges that he has received
a copy of the Plan.
10. No Implied Rights.
Neither this Agreement nor the issuance of any Restricted Stock shall confer on
the Participant any right with respect to continuance of employment or other
service with the Company. Except as may otherwise be limited by a written
agreement between the Company and the Participant, and acknowledged by the
Participant, the right of the Company to terminate at will the Participant’s
employment with it at any time (whether by dismissal, discharge, retirement or
otherwise) is specifically reserved by the Company.
11. Integration.
This Agreement and the other documents referred to herein, including the Plan,
or delivered pursuant hereto, contain the entire understanding of the parties
with respect to their subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
restrictions imposed by the Securities Act and applicable state securities laws
. This Agreement, including the Plan, supersedes all prior agreements and
understandings between the parties with respect to its subject matter.
12. Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but which together constitute one and the same
instrument.
13. Amendments.
The Board may, at any time, without consent of or receiving further
consideration from the Participant, amend this Agreement and the Restricted
Stock Award made pursuant hereto in response to, or to comply with changes in,
Applicable law. To the extent not inconsistent with the terms of the Plan, the
Board may, at any time, amend this Agreement in a manner that is not unfavorable
to the Participant without the consent of the Participant. The Board may amend
this Agreement and the Restricted Stock Award made pursuant hereto otherwise
with the written consent of the Participant.
14. Securities Act.
(a) The issuance and delivery of the Restricted Stock to the Participant have
been registered under the Securities Act by a Registration Statement on Form S-8
that has been filed with the Securities and Exchange Commission (“SEC”) and has
become effective. The Participant acknowledges receipt from the Company of its
Prospectus dated February ___, 2005, relating to the Restricted Stock.
(b) If the Participant is an “affiliate” of the Company, which generally means a
director, executive officer or holder of 10% or more of its outstanding shares,
at the time certificates representing Restricted Stock are delivered to the
Participant, such certificates shall bear the following legend, or other similar
legend then being generally used by the Company for certificates held by its
affiliates:
“THESE SHARES MUST NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED EXCEPT
IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL FOR THE ISSUER, IS EXEMPT FROM
REGISTRATION THROUGH COMPLIANCE WITH RULE 144 OR WITH ANOTHER EXEMPTION FROM
REGISTRATION.”
The Company shall remove such legend upon request by the Participant if, at the
time of such request, the shares are eligible for sale under SEC Rule 144(k), or
any provision that has replaced it, in the opinion of the Company’s counsel.
15. Arbitration.
Any controversy or claim arising out of or relating to this Restricted Stock
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Participant has executed this Agreement on his own
behalf, thereby representing that he has carefully read and understands this
Agreement and the Plan as of the day and year first written above, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the day and year first written above.

                      SANDERSON FARMS, INC.    
 
               
 
  By:                          
 
      Name:    
 
   
 
      Title:    
 
   
 
                    Participant    
 
                         

 